Title: To George Washington from George Clinton, 8 September 1793
From: Clinton, George
To: Washington, George


          
            Sir
            New York 8th September 1793.
          
          I have now the honor of transmitting to you, a Copy of a corespondence with the
            Minister of the Republic of France, relative to the two french Privateers, mentioned in
            your last as having arrived in this Port, and also respecting a British Brigantine
            lately sent in here as a Prize alledged to have been captured within
            the territoria⟨l⟩ Jurisdiction of the United States, by the Cerf a French Corvette. In ⟨the⟩ latter case I presume nothing more is expected of
            me, than to give notice to the French Consul of the allegations made respecting the
            circumstances of the capture. But as the measures proposed with respect to the
            privateers by the Minister cannot be considered as a direct compliance with your
            ⟨re⟩quisition in such cases, and yet as it may probably be deemed satisfactory I
            conceive it proper to suspend any further proceedings respecting them until I shall
            receive your advice on this Subject. I am &c.
          
            G: C.
          
        